Order entered December 14, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01091-CR

                           BLAKE ANTHONY WOODALL, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the County Court at Law No. 2
                                      Collin County, Texas
                              Trial Court Cause No. 002-88546-2015

                                           ORDER
       We REINSTATE this appeal.

       On December 8, 2016, we abated this appeal for a hearing on why the reporter’s record

had not been filed. On December 12, 2016, court reporter Kristen Kopp filed the reporter’s

record. In the interest of expediting this appeal, we VACATE that portion of our order requiring

a hearing and findings.

       Appellant’s brief is due January 9, 2017.




                                                      /s/   ADA BROWN
                                                            JUSTICE